United States Court of Appeals
                     For the First Circuit


No. 19-1620

                   CRISTIAN JOSUE DIAZ ORTIZ,

                           Petitioner,

                               v.

                         WILLIAM P. BARR,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


                          ERRATA SHEET

     The opinion of this Court, issued on May 15, 2020, is amended
as follows:


     On page 4, line 13, replace "pad lock" with "padlock".

     On page 7, line 3, replace "pad lock" with "padlock".

     On page 14, line 20, replace "pad lock" with "padlock".

     On page 15, line 5, replace "pad lock" with "padlock".